Determination unanimously annulled on the law and petition granted. Memorandum: The determination of the Hearing Officer that petitioner violated inmates rules 113.15 (7 NYCRR 270.1 [b] [14] [vii]) and 180.21 (7 NYCRR 270.1 [b] [22] [ii]) is not supported by substantial evidence and therefore it must be nullified and expunged from petitioner’s record (see, People ex rel. Vega v Smith, 66 NY2d 130).
Moreover, we note that the Hearing Officer improperly considered evidence outside the record when he relied on evidence adduced at another inmate’s disciplinary hearing involving the same incident (see, Matter of Lonski v Coughlin, 126 AD2d 981, 982). (Article 78 proceeding transferred by order of Supreme Court, Wyoming County, Dadd, J.) Present— Dillon, P. J., Boomer, Green, Lawton and Davis, JJ.